          Case 1:19-cv-11452-MKV Document 40 Filed 03/31/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK                            USDC SDNY
                                                                                      DOCUMENT
                                                                                      ELECTRONICALLY FILED
 SECURITIES AND EXCHANGE COMMISSION,
                                                                                      DOC #:
                                                                                      DATE FILED: 3/31/2021
                                 Plaintiff,

                        v.                                              No. 1:19-cv-11452-MKV

 SUNEET SINGAL,
 FIRST CAPITAL REAL ESTATE TRUST INC.,
 FIRST CAPITAL REAL ESTATE ADVISORS, LP,
 and FIRST CAPITAL REAL ESTATE
 INVESTMENTS, LLC,
                      Defendants.



                              ORDER STAYING PROCEEDINGS


        The Court, having considered the parties’ Joint Status Report and Letter Motion for a

Stay, and finding good cause, HEREBY ORDERS AS FOLLOWS:

        All proceedings in this case shall be stayed until June 1, 2021, and if settlements have

not been filed by that date, the parties shall file a status report with the Court.

IT IS SO ORDERED




Dated: March 31, 2021                           _ ______
                                                __    __ _______
                                                      __
                                                      ____     _______
                                                               __    ____
                                                                       ______
                                                                          ____
                                                                          __ ______
                                                                                 _ _
                                                ____________________________________
                                                Mary K
                                                     Kay
                                                      ay Vysko
                                                      ay Vyskocil
                                                            koociil
                                                UNITED
                                                     ED
                                                      D STATE
                                                        STATES
                                                            TEES DISTRICT
                                                                   DIST
                                                                      TRICT JUDGE
                                                                              JUDG
